      Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                        DISTRICT OF COLUMBIA


XAVIER BELL                             )
4111 Warner Avenue, Apt. A6             )
Hyattsville, Maryland 20784,            )
                                        )
               Plaintiff                )
                                        )
vs.                                     ) C.A. No.______________
                                        )
EQUITY RESIDENTIAL SERVICES, L.L.C.     )
2 North Riverside Plaza, Suite 400      )
Chicago, Illinois 60606                 )
                                        )
  Serve:                                )
CT Corporation System                   )
1015 15th Street, N.W., Suite 1000      )
Washington, D.C. 20005,                 )
                                        )
               Defendant.               )
________________________________________)


                               COMPLAINT

     Plaintiff   Xavier   Bell,   by   counsel,   hereby   complains   and

alleges as follows:

                          I. NATURE OF CASE

     1.    This is an action brought under the Fair Labor Standards

Act ("FLSA"), 29 U.S.C. §201 et seq., and the District of Columbia
wage hour statute, D.C. Code §32-1001 et seq., by Xavier Bell

against Defendant Equity Residential Services, L.L.C., for overtime

violations of the FLSA and the District of Columbia wage hour

statute.   There is also a claim under the D.C. Wage Payment and

Wage Collection Act.
      Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 2 of 10



                     II. JURISDICTION AND VENUE

     2.     This Court has subject matter jurisdiction over the FLSA

claims under 28 U.S.C. §1331 and 28 U.S.C. §1337.         This Court has

supplemental jurisdiction over the state law claims under the

District of Columbia wage hour statute and the D.C. wage payment

statute under 28 U.S.C. §1367.         The claims arise form a common

nucleus of operative facts.

     3.     Venue is proper in this district by virtue of 28 U.S.C.

§1391(b) because, among other reasons, a substantial part of the
events or omissions giving rise to the claims occurred in this

district.    Plaintiff was employed by Defendants and worked in the

District of Columbia for a substantial part of his employment with

Defendants.    Plaintiff worked in the District of Columbia from on

or about May 2, 2016 until in or about November 2016, and from on

or about January 1, 2018 until on or about May 3, 2019.       During the

period between in or about November 2016 until on or about December

31, 2017, Plaintiff worked in New York for Defendant.

                           III. THE PARTIES
     4.     Plaintiff Xavier Bell is a resident of Prince Georges

County, Maryland.    Plaintiff was employed by Defendant, working

largely in the District of Columbia. Plaintiff worked for Defendant

in the District of Columbia from on or about May 2, 2016 until in

or about November 2016, and from on or about January 1, 2018 until

on or about May 3, 2019.      During the period between in or about

November 2016 until on or about December 31, 2017, Plaintiff worked




                                   2
          Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 3 of 10



in New York for Defendant.            Plaintiff worked for Defendant as an

Area Leasing Consultant and then as an Assistant Community Manager.

         5.    Defendant Equity Residential Services, L.L.C. (“Equity”)

is   a    limited   liability    company,     with   its   principal    place   of

business in Chicago, Illinois. It has regularly conducted business

activity in the District of Columbia as well as in New York.

Defendant manages apartment buildings and leases apartments to

tenants.       Some employees of Defendant worked in the District of

Columbia at all times relevant herein.
                                      IV. FACTS

         6.    Defendant had annual gross volume of sales or business

done of $500,000 or more at all times relevant herein.

         7.    Defendant   was   an     enterprise    engaged   in     interstate

commerce or in the production of goods for interstate commerce at

all times relevant herein.

         8.    Defendant engaged in interstate commerce by such means as

regularly engaging in telephone calls with persons in other states,

regularly sending mail to and receiving mail from persons in other
states, making business transactions in interstate commerce, and

managing and leasing apartments in multiple states.

         9.    Defendant was an employer of Plaintiff for purposes of

the FLSA and the District of Columbia wage hour statute.

         10.   Plaintiff engaged in commerce across state lines in the

course of his employment with Defendant by, without limitation,

engaging in telephone calls across state lines, sending emails




                                          3
        Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 4 of 10



across state lines, and working in both the District of Columbia

and New York.

       11.   Plaintiff regularly worked more than 40 hours a week for

Defendant.

       12.   Defendants and/or their agents required and/or suffered

or permitted Plaintiff to work overtime hours.

       13.   Defendants did not pay Plaintiff one and one-half times

his FLSA regular rate of pay for all overtime hours worked.

       14.   Plaintiff regularly worked uncompensated hours, including
uncompensated overtime hours, with the actual and/or constructive

knowledge of Defendant.

       15.   Plaintiff was officially scheduled to begin work at 9:00

a.m.    However, Plaintiff regularly came to the office and began

work well before that time.

       16.   Plaintiff often began work as early as 7:00 or 7:30 a.m.

       17.   Plaintiff worked all or almost all of the early morning

hours “off-the-clock.”

       18.    Defendant and its agents discouraged employees from
working overtime hours “on-the-clock.”

       19.   Plaintiff was observed by Defendant’s managers and/or

other employees of Defendant, working uncompensated overtime hours,

off-the-clock.

       20. During off-the-clock time, Plaintiff would regularly sent

emails from the company email system, among other work tasks.




                                     4
      Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 5 of 10



     21.    Plaintiff was able to access work emails from his cell

phone and often accessed work emails, off-the-clock, when away from

the office.

     22.    Plaintiff often worked through at least part of his off-

the-clock lunch hour, in the office.

     23.      Plaintiff    was   often   observed   by    one   or   more    of

Defendant’s managers working off-the-clock during his lunch hours,

in the office.

     24.    Plaintiff would often communicate with other employees
about work-related matters off-the-clock by email and by telephone.

     25.     Defendant and/or its agents knew that Plaintiff was

working more than 40 hours a week without being paid overtime

compensation for all overtime hours worked.

     26.    Plaintiff was paid on an hourly basis and also received

commissions.

     27. In a relatively few workweeks, Defendant paid Plaintiff

overtime compensation.

     28. On information and belief, that overtime compensation was
not paid at a rate of one and one-half times Plaintiff’s regular

rate of pay.

     29.    On information and belief, Defendant did not property

include    commissions    in   Plaintiff’s   regular     rate   of   pay,   for

purposes of the FLSA.

     30.    Defendant     either knew that it was unlawful to fail to

pay overtime compensation to Plaintiff for all hours worked over 40




                                     5
       Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 6 of 10



in a workweek, or acted in reckless disregard of the law in not

knowing that such actions were unlawful.

                            V. CLAIMS FOR RELIEF

                                 COUNT ONE
                  VIOLATION OF FLSA OVERTIME REQUIREMENTS

      31.   The allegations of the preceding paragraphs are here

realleged.

      32.   Defendant did not compensate Plaintiff for all hours that

Defendants required and/or "suffered or permitted" Plaintiff to
work for Defendants with the actual or constructive knowledge of

Defendants.

      33.   Defendant regularly and willfully required Plaintiff to

work in excess of 40 hours during a workweek and/or "suffered or

permitted" such overtime work.

      34.   Defendant did not pay Plaintiff one and one-half times

his FLSA regular rate of pay for all of the hours he worked in

excess of 40 in each workweek (i.e., Defendants did not pay

overtime compensation required by law for all overtime hours

worked).
      35.   Defendant regularly and willfully violated the FLSA by

not compensating Plaintiff for all hours he was required and/or

"suffered or permitted" to work for Defendant and/or for not paying

all overtime compensation due to Plaintiff.

      36.   By reason of the foregoing, Plaintiff has been damaged

and   is    due    unpaid   compensation   (including   unpaid    overtime

compensation), an amount equal to that unpaid compensation as



                                     6
       Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 7 of 10



liquidated damages, and reasonable attorneys' fees and expenses,

and costs under 29 U.S.C. §216(b).

      WHEREFORE, Plaintiff demands judgment against Defendant Equity

Residential Services, L.L.C. for unpaid compensation (including

unpaid overtime compensation), in an amount to be determined at

trial, an amount equal to that unpaid compensation as liquidated

damages, interest, reasonable attorneys' fees and expenses, costs,

and such other relief as this Court considers proper.

                             COUNT TWO
       VIOLATION OF D.C. WAGE HOUR ACT OVERTIME REQUIREMENTS

      37.   The allegations of the preceding paragraphs are here

realleged.

      38.   Plaintiff regularly spent over 50 percent of his working

time in the District of Columbia for the bulk of his employment

with Defendant    and    was   otherwise      covered   by   the    District   of

Columbia wage hour statute for the bulk of his employment with

Defendants, working in the District of Columbia from or about May

2, 2016 until in or about November 2016, and from on or about

January 1, 2018 until on or about May 3, 2019.
      39.   Defendant did not compensate Plaintiff for all hours that

Defendant required and/or "suffered or permitted" Plaintiff to work

for   Defendant   with   the   actual    or    constructive        knowledge   of

Defendant.

      40.   Defendant regularly and willfully required Plaintiff to

work in excess of 40 hours during a workweek and/or "suffered or

permitted" such overtime work.



                                     7
           Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 8 of 10



       41.     Defendant did not pay Plaintiff one and one-half times

his regular rate of pay for all of the hours he worked in excess of

40    in    each    workweek    (i.e.,   Defendant     did   not    pay   overtime

compensation required by law for all overtime hours worked).

       42.     Plaintiff regularly worked more than 40 hours a week in

the District of Columbia from or about May 2, 2016 until in or

about November 2016, and from on or about January 1, 2018 until on

or about May 3, 2019.

       43.     Defendant regularly and willfully violated the District
of Columbia wage hour statute by not compensating Plaintiff for all

hours he was required and/or "suffered or permitted" to work for

Defendant and/or for not paying all overtime compensation due to

Plaintiff.

       44.     By reason of the foregoing, Plaintiff has been damaged

and    is     due   unpaid     compensation    (including      unpaid     overtime

compensation), an amount equal to that unpaid compensation as

liquidated damages, and reasonable attorneys' fees and expenses,

and costs.
       WHEREFORE, Plaintiff demands judgment against Defendant Equity

Residential Services, L.L.C. , jointly and severally, for unpaid

compensation (including unpaid overtime compensation), in an amount

to    be    determined    at   trial,    an   amount   equal   to    that   unpaid

compensation as liquidated damages, interest, reasonable attorneys'

fees and expenses, costs, and such other relief as this Court

considers proper.

                             COUNT THREE
       VIOLATION OF D.C. WAGE PAYMENT AND WAGE COLLECTION ACT

                                         8
      Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 9 of 10



     45.    The allegations of the preceding paragraphs are here

realleged.

     46. Plaintiff was an “employee” and Defendant was Plaintiff’s

“employer”    within   the   meaning       of   the   D.C.     Wage   Payment   and

Collection Act.

     47.    Defendant was obligated to pay Plaintiff all “wages,” as

defined in the D.C. Wage Payment and Collection Act, for work that

Plaintiff performed for Defendant.

     48.     Plaintiff worked many uncompensated hours of work for
Defendant    for   which   Plaintiff       failed     and/or    refused   to    pay

Plaintiff.

     49.     Defendant failed and/or refused to pay Plaintiff all

wages earned and/or guaranteed and/or required for job duties

performed at or before the end of Plaintiff’s employment with

Defendant.

     50.     Defendant failed and/or refused to pay Plaintiff his

earned wages for all hours worked in his final pay check.

     51.    Defendant’s failure and/or refusal to pay Plaintiff all
wages promised and/or guaranteed and/or required on time or at or

before the end of Plaintiff’s employment with Defendant as required

by the District of Columbia Wage Payment and Collection Act was

willful and/or intentional, was not the result of any bona fide

dispute between Plaintiff and Defendant, and was not in good faith.

     WHEREFORE, Plaintiff demands judgment against Defendant Equity

Residential Services, L.L.C. , for unpaid wages and/or compensation

(including unpaid overtime compensation), in an amount to be


                                       9
     Case 1:19-cv-02207-APM Document 1 Filed 07/24/19 Page 10 of 10



determined at trial, plus an additional three times all unpaid

wages as liquidated damages, interest, reasonable attorneys' fees

and expenses, costs, and such other relief as this Court considers

proper.




                                 Respectfully submitted,
                                 XAVIER BELL
                                 By counsel:




                                 /s/ John J. Rigby

                                 John J. Rigby
                                 D.C. Bar No. 255539
                                 McInroy & Rigby, L.L.P.
                                 2111 Wilson Blvd., Suite 800
                                 Arlington, Virginia 22201
                                 (703) 841-1100
                                 (703) 841-1161 (fax)
                                 jrigby@mcinroyrigby.com




                                  10
